United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 16, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30829



CINDY L. LACAZE,

                                              Plaintiff-Appellant,

versus


W. W. GRAINGER, INC.,

                                               Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                          (5:03-CV-2202)
                       --------------------

Before JONES, Chief Judge, and WIENER and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Cindy L. Lacaze, who suffers from muscular

dystrophy, brought this action against Defendant-Appellee W. W.

Grainger, Inc., alleging disability discrimination and retaliation.

With the assistance of her brother who was an employee of Grainger,

Lacaze —— an employee of Kelly Temporary Services (“KTS”) —— was

furnished to Grainger to fill a temporary vacancy when Jonathan

Williams, a permanent Grainger employee, was shifted on an interim

basis to cover a vacancy at a different Grainger location.         When


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that assignment was over and Williams returned to the Grainger

location where Lacaze was filling in for him, he was reinstated in

that job and, because her services were no longer needed in that

position and no other suitable vacancies existed there, Lacaze’s

services as a KTS “temp” at this Grainger location came to an end.

     The district court granted Grainger’s motion for summary

judgment and dismissed Lacaze’s action in its entirety, thereby

disposing of all her state and federal claims with prejudice. This

appeal followed.

     We have carefully reviewed the comprehensive opinion of the

district court, as well as the record on appeal and the appellate

briefs of the parties.    As a result, we are satisfied that the

district court’s summary judgment in favor of Grainger was properly

granted on all claims.   Essentially for the reasons set forth by

the district court, summary judgment from which Lacaze appeals is,

in all respects,

AFFIRMED.




                                2